DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/7/22, with respect to claims 1-2, 5-6, 8-12 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-2, 5-6, 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest an electronic device comprising a first camera; a first polarizer; a second polarizer; and a liquid crystal panel comprising a first scanning line; a first signal line, and a first control electrode electrically connected to a first switching element, where the first control electrode is disposed in an annular first region and comprises an annular first base electrode and a plurality of first strip electrode, wherein the liquid crystal panel further comprises a liquid crystal layer, a common electrode disposed between the first camera and the liquid crystal layer, and the first control electrode disposed between the common electrode and the liquid crystal layer, wherein the liquid crystal panel further comprises a pixel electrode comprising a plurality of third strip electrodes, a pitch of the third strip electrodes is equal to a pitch of the first strip electrodes, the first strip electrodes and the third strip electrodes extend in a direction obliquely intersecting the first scanning line, in combination with the remaining features recited in the claim. 
The prior art of Watanabe (US 2016/0011633 A1 of record) discloses an electronic device comprising a first camera; a first polarizer; a second polarizer; and a liquid crystal panel comprising a first scanning line; a first signal line, and a first control electrode electrically connected to a first switching element, where the first control electrode is disposed in an annular first region, wherein the liquid crystal panel further comprises a liquid crystal layer, a common electrode disposed between the first camera and the liquid crystal layer (Watanabe, Figure 3; Figure 7; Figure 12). Watanabe fails to disclose that the first control electrode comprises an annular base electrode, wherein the first control electrode disposed between the common electrode and the liquid crystal layer, wherein the liquid crystal panel further comprises a pixel electrode comprising a plurality of third strip electrodes, a pitch of the third strip electrodes is equal to a pitch of the first strip electrodes, the first strip electrodes and the third strip electrodes extend in a direction obliquely intersecting the first scanning line. The prior art of Tamura (US 2013/0009094 A1 of record) discloses an annular base electrode connected to strip electrodes (Tamura, Figure 3B). However, Tamura also fails to disclose that the first control electrode disposed between the common electrode and the liquid crystal layer, wherein the liquid crystal panel further comprises a pixel electrode comprising a plurality of third strip electrodes, a pitch of the third strip electrodes is equal to a pitch of the first strip electrodes, the first strip electrodes and the third strip electrodes extend in a direction obliquely intersecting the first scanning line. The prior art of Nishiwaki (US 2019/0384121 A1 of record) discloses a first control electrode disposed between the common electrode and the liquid crystal layer (Nishiwaki, Figure 2). However, Nishiwaki also fails to disclose that the liquid crystal panel further comprises a pixel electrode comprising a plurality of third strip electrodes, a pitch of the third strip electrodes is equal to a pitch of the first strip electrodes, the first strip electrodes and the third strip electrodes extend in a direction obliquely intersecting the first scanning line. The prior art of Moon (US 2019/0250312 A1 of record) also discloses a camera module with a two electrode layout but fails to disclose a third pixel electrode. 
Therefore, Claim 1 is allowed. Claims 2, 5-6, and 8-12 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIAM QURESHI/Examiner, Art Unit 2871